                               UNITED STATES DISTRICT COURT                                           js-6
                              CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES -- GENERAL

Case No.      CV 19-6250-JFW(FFMx)                                           Date: October 31, 2019

Title:        Matthew Werner -v- Stereotaxis, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER GRANTING PLAINTIFF MATTHEW WERNER’S
                                          MOTION TO REMAND ACTION TO STATE COURT
                                          AND GRANTING JURISDICTIONAL DISCOVERY [filed
                                          8/19/2019; Docket No. 32];

                                          ORDER DENYING WITHOUT PREJUDICE
                                          DEFENDANTS STEREOTAXIS, INC., DAVID FISCHEL,
                                          AND MIKE TROPEA’S MOTION TO DISMISS, OR IN
                                          THE ALTERNATIVE, TRANSFER THE ACTION [filed
                                          8/19/2019; Docket No. 33]

        On August 19, 2019, Plaintiff Matthew Werner (“Plaintiff”) filed a Motion to Remand Action
to State Court (“Motion to Remand”). On August 26, 2019, Defendants Stereotaxis, Inc. David
Fischel, and Mike Tropea (collectively, “Defendants”) filed their Opposition. On September 2,
2019, Plaintiff filed a Reply. On September 4, 2019, the Court granted Plaintiff's request to
conduct jurisdictional discovery and ordered the parties to file supplemental briefs after the parties
completed jurisdictional discovery. On October 14, 2019, Plaintiff filed a supplemental brief. On
October 21, Defendants filed a Supplemental Brief. Pursuant to Rule 78 of the Federal Rules of
Civil Procedure and Local Rule 7-15, the Court finds that this matter is appropriate for decision
without oral argument. The hearing calendared for November 4, 2019 is hereby vacated and the
matter taken off calendar. After considering the moving, opposing, reply, and supplemental papers,
and the arguments therein, the Court rules as follows:

      For the reasons stated in Plaintiff's moving, reply, and supplemental papers, Plaintiff's
Motion is GRANTED. The Court signs, as modified, Plaintiff's Proposed Statement of Decision
Granting Plaintiff's Motion to Remand Action to State Court Pursuant to 28 U.S.C. § 1447(c),
lodged with the Court on October 23, 2019 [Docket No. 46]. This action is REMANDED to Los
Angeles County Superior Court.

     Defendants' Motion to Dismiss, or in the Alternative, Transfer the Action [Docket No. 33] is
DENIED without prejudice to re-filing in state court.

         IT IS SO ORDERED.

                                            Page 1 of 1                         Initials of Deputy Clerk sr
